Citation Nr: 0838172	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  06-24 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut




THE ISSUES

1.  Entitlement to an effective date earlier then May 26, 
2005, for the grant of service connection for bilateral 
hearing loss.   

2.  Entitlement to an effective date earlier then May 26, 
2005, for the grant of service connection for special monthly 
compensation based on bilateral deafness.   




REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1966 to 
January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 RO rating decision.  

The veteran testified before the undersigned Veterans Law 
Judge in September 2008 and before a Decision Review Officer 
(DRO) in February 2006.   


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The veteran filed his original claim of service 
connection for bilateral hearing loss in January 2001, and a 
March 2002 RO rating decision denied claim; the veteran did 
not file a timely appeal despite being properly notified...  

3.  Following the final rating decision in March 2002, the 
veteran next filed to reopen his claim of service connection 
on May 26, 2005.  


CONCLUSIONS OF LAW

1.  An effective date prior to May 26, 2005, the date of 
receipt of the veteran's petition to reopen his previously 
denied claim, for the grant of service connection for a 
bilateral hearing loss is not assignable under the law.  38 
U.S.C.A. §§ 5107, 5110(a) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.155, 3.156, 3.400 (2007).  

2.  An effective date prior to May 26, 2005, the date of 
receipt of the reopened claim of service connection, for the 
award of special monthly compensation benefits based on 
bilateral deafness is not assignable under the law.  38 
U.S.C.A. §§ 5107, 5110(a) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102,  3.155, 3.156, 3.400 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No.  
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  

In the present appeal, the June 2006 Statement of the Case 
(SOC) included citation to the provisions of 38 C.F.R. § 
3.400 and discussion of the legal authority governing 
effective dates for grants of service connection.  A June 
2006 letter specifically provided notice regarding the 
assignment of effective dates.  

Moreover, the veteran has been afforded the opportunity to 
present evidence and argument with respect to the claim for 
an earlier effective date for the grant of service connection 
for bilateral hearing loss.  The Board finds that these 
actions are sufficient to satisfy any duties to notify and 
assist owed the veteran.  

As explained hereinbelow, the claim for an earlier effective 
date lacks legal merit; therefore, the duties to notify and 
assist required by the VCAA are not applicable to this claim.  
See Mason v. Principi¸16 Vet. App. 129, 132 (2002).  

In addition, the veteran testified before the Board and 
submitted information in order to support his claim; 
therefore, the Board is satisfied that he had actual 
knowledge of what was necessary to substantiate the claim.  
See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) 
(actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrate an awareness of what is necessary to substantiate 
a claim).  

The Board finds that, in the circumstances of this case, 
these errors do not require a remand because the errors "did 
not affect the essential fairness of the adjudication."  See 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).  The 
veteran has also been afforded a hearing before the Board.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for an earlier 
effective date.  



II. Analysis

In January 2001 the veteran filed his original claim of 
service connection for a bilateral hearing loss.  A March 
2002 RO decision denied the claim based on the evidence of 
record, and the veteran was notified of this action.  The 
veteran did not file a timely appeal, and the March 2002 RO 
rating decision became final.  

In May 2005, the veteran then petitioned to reopen his claim 
of service connection for bilateral hearing loss.  

A September 2005 RO rating decision reopened the claim based 
on new and material evidence and granted service connection 
for bilateral hearing loss and assigned a 100 percent 
disability rating and awarded special monthly compensation 
based on the loss of use hearing due to deafness in both 
ears, effective on May 26, 2005.  

The veteran asserts that he should be assigned an effective 
date in January 2001 because he was not afforded a VA 
examination in connection with his original claim.  

The Board notes that the assignment of effective dates of 
awards is generally governed by 38 U.S.C.A. § 5110 and 38 
C.F.R. § 3.400.  Unless specifically provided otherwise, the 
effective date of award based on an original claim for 
service connection "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefore."  38 U.S.C.A. § 5110(a) 
(West 2002).  

The implementing regulation provides that, for direct service 
connection, the effective date will be the day following 
separation from active service or the date entitlement arose 
if the claim is received within 1 year of separation.  
Otherwise, the effective date is the date of the receipt of 
the claim or the date the entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2) (emphasis added).  

The Board also notes that the effective date of service 
connection based on a reopened claim cannot be the date of 
receipt of the reopened claim that was previously and finally 
denied.  Lalonde v. West, 12 Vet. App. 377, 382 (1999) 
(holding that "the effective date of award for service 
connection is not based on the date of earliest medical 
evidence demonstrating a causal connection, but on the date 
that the application on which service connection was 
eventually awarded was filed with VA").  

An application that had been previously denied cannot 
preserve an effective date for a later grant of benefits 
based on a new application.  "The fact that the appellant 
had previously submitted claim applications, which had been 
denied, is not relevant to the assignment of an effective 
date based on a current application."  Wright v. Gober, 10 
Vet. App. 343, 346-47 (1997).  

The Board also notes that, "when determining the effective 
date of an award of compensation benefits, the BVA is 
required to review all the communications in the file, after 
the last final disallowance of the claim, which could be 
interpreted to be a formal or informal claim for benefits."  
See, e.g., Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992); Lalonde v. West, 12 Vet. App. 377, 380-381 (1999).  

Any communication or action that demonstrates an intent to 
apply for an identified benefit may be considered an informal 
claim.  See 38 C.F.R. § 3.155(a) (2007).  The Court has held, 
however, that the Board is not required to conjure up issues 
that were not raised by an appellant.  See Brannon v. West, 
12 Vet. App. 32 (1998).  

In this case, the veteran testified that he did not file a 
formal or informal claim in the time period between March 
2002 and May 2005; therefore, the Board does not need to 
address the issue of a formal or informal claim.  The Board 
notes that merely requesting, or claiming, and receiving VA 
outpatient treatment is not the same as requesting 
compensation benefits under 38 C.F.R. § 3.155.  See Crawford 
v. Brown, 5 Vet. App. 33, 35-36 (1993).  

The Board also notes that a medical examination is not 
required if an appellant has not presented a prima facie case 
for the benefit claimed.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. §  3.159(c)(4).  See also Wells v. Principi, 326 F. 
3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. 
App. 512 (2004) (per curium).  

VCAA states that VA will afford a claimant an examination if 
VA determines it is necessary to decide the claim, which 
clearly makes the decision discretionary to VA.  38 C.F.R. 
§ 3.159(c)(4)(i) (emphasis added).  Therefore, the Board 
finds that the RO did not breach its duty to assist the 
veteran by not affording the veteran a VA examination when 
adjudicating the veteran's claim in March 2002.  

In any event, because the unappealed March 2002 rating 
decision is final, the assigned effective date of May 26, 
2005 is the earliest that compensation benefits can be paid 
based on reopening of a previously denied claim.  

Thus, the claims for an earlier effective date for the grant 
of service connection for bilateral hearing loss and the 
award of special monthly compensation based on deafness must 
be denied by operation of law.  Where, as here, the law and 
not the evidence is dispositive, the matter on appeal must be 
terminated or denied as without legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

The claim for an effective date earlier then May 26, 2005, 
for the grant of service connection for hearing loss is 
denied.   

The claim for an effective date earlier then May 26, 2005, 
for the award of special monthly compensation based on 
bilateral deafness is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  



 Department of Veterans Affairs


